J-S05030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: R.L.C-W., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.H., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :   No. 1454 WDA 2017

                   Appeal from the Order September 18, 2017
               In the Court of Common Pleas of Allegheny County
               Orphans' Court at No(s): No. CP-02-AP-117-2017


BEFORE:      OLSON, J., OTT, J., and STRASSBURGER, J.

MEMORANDUM BY OTT, J.:                                   FILED MARCH 29, 2018

        E.H. (“Mother”) appeals from the September 18, 2017 order in the Court

of Common Pleas of Allegheny County involuntarily terminating her parental

rights to her son, R.L.C.-W. (“Child”), born in February of 2016.1 Upon careful

review, we affirm.2

        In its opinion pursuant to Pennsylvania Rule of Appellate Procedure

1925(a), the orphans’ court set forth the factual and procedural history of this


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 The order also involuntarily terminated the parental rights of any unknown
father, and putative fathers, T.V. and P. unknown. Neither any unknown
father nor the putative fathers filed a notice of appeal.

2 Child was represented by counsel during the subject proceedings. Child’s
counsel has filed an appellee brief to this Court in support of the involuntary
termination order.
J-S05030-18


case, which the testimonial evidence supports. As such, we adopt it herein.

See Trial Court Opinion, 10/27/17, at 2-7.

       By way of background, Child was born prematurely at 31 weeks

gestation. He weighed one and a half pounds. Id. at 2. Child remained in

the neonatal intensive care unit in the hospital for two months. Id. at 3. He

was placed in shelter care on April 6, 2016, due, in part, to Mother failing to

avail herself of training on Child’s medical needs before he was discharged

from the hospital; lacking stable housing; reporting drug and alcohol use; and

having an intellectual disability.3 Id. at 3, 5 (citations to record omitted).

Child was adjudicated dependent on April 21, 2016. Id. Since May of 2016,

Child has resided with his foster parents, who are a pre-adoptive resource.

Id. at 65.

       The Allegheny County Office of Children, Youth and Families (“CYF”)

established Child’s placement goal as reunification. Mother was required to

satisfy the following family service plan (“FSP”) goals, in relevant part: attend

random drug screens; cooperate with services; attend all of Child’s medical

appointments; participate in supervised visits with Child; enroll in a dual

diagnosis program; participate in an evaluation through the Office of

Intellectual Disabilities; and secure stable housing. Id. at 4.




____________________________________________


3 The record reveals that Mother possesses an I.Q. of 69, which is in the “mild
range” of intellectual disability. N.T., 9/18/17, at 107.

                                           -2-
J-S05030-18


       On July 14, 2017, CYF filed a petition for the involuntary termination of

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and

(b). A hearing occurred on September 18, 2017, at which time Child was

approximately nineteen months old.             CYF presented the testimony of the

following witnesses: Colleen Sokira, in-home manager for the parenting

education program at ACHIEVA;4 Kris Kisiday, CYF caseworker; and Neil D.

Rosenblum, Ph.D., via telephone, who performed on June 12, 2017, an

individual evaluation of Mother;5 an interactional evaluation of Child with

Mother; and an interactional evaluation of Child with his foster parents. Mother

testified, via telephone, on her own behalf.

       The testimonial evidence reveals that Child suffers from a feeding

disorder that makes him feel full all the time. N.T., 9/18/17, at 88, 148. Child

has a gastrostomy tube (“G tube”), and he receives his nutrition through it.

Id. at 88-89. By the time of the hearing, he was starting to eat food. Id. at

149.   Child receives occupational therapy as well as, on a monthly basis,

“feeding therapy.” Id. In addition, Child suffers from developmental delays.

Id. at 90.


____________________________________________


4 The orphans’ court stated that ACHIEVA “is a nonprofit parent organization
that has comprehensive services and supports and serves thousands of
individuals with disabilities and their families each year.” Trial Court Opinion,
10/27/17, at 4 n. 6.

5 Dr. Rosenblum diagnosed Mother with intellectual disability, mild cannibis
use disorder; unspecified bipolar and related disorder; and unspecified anxiety
disorder. N.T., 9/18/17, at 109.

                                           -3-
J-S05030-18


      By order dated September 18, 2017, the orphans’ court involuntarily

terminated Mother’s parental rights. Mother timely filed a notice of appeal

and a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).    The orphans’ court filed its Rule 1925(a)

opinion on October 27, 2017.

      On appeal, Mother raises the following issue for our review:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that CYF met its burden of proving by clear and
      convincing evidence that termination of Mother’s parental rights
      would best serve the needs and welfare of the child pursuant to
      23 Pa.C.S. § 2511(b)?

Mother’s brief at 6.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for

                                      -4-
J-S05030-18


      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Instantly, the orphans’ court terminated Mother’s parental rights

pursuant to the following relevant provisions.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                       ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                       ...

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                       ...

                                      -5-
J-S05030-18



         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                      ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (5), (8), (b).

      Mother does not challenge the termination order pursuant to Section

2511(a). Mother’s sole challenge relates to Section 2511(b). This Court has

explained, “[i]ntangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.” In re C.M.S.,

884 A.2d 1284, 1287 (Pa. Super. 2005) (citation omitted). The trial court

“must also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

(citation omitted). However, “[i]n cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

                                     -6-
J-S05030-18


the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

763 (Pa. Super. 2008) (citation omitted). We have further explained:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.
     In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
     mere existence of an emotional bond does not preclude the
     termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
     Super. 2008) (trial court’s decision to terminate parents’ parental
     rights was affirmed where court balanced strong emotional bond
     against parents’ inability to serve needs of child). Rather, the
     orphans’ court must examine the status of the bond to determine
     whether its termination “would destroy an existing, necessary and
     beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
     397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
     473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     In addition, our Supreme Court has stated that, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with their

foster parents.” In re T.S.M., supra at 268. The Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed that, “[c]hildren are young for a scant number of years, and

                                    -7-
J-S05030-18


we have an obligation to see to their healthy development quickly.     When

courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

       Mother argues that the evidence was insufficient to terminate her

parental rights pursuant to Section 2511(b).    Specifically, she argues that

there was evidence of a “positive bond” between her and Child. Mother’s brief

at 16. Mother asserts that she loves Child, and that Child enjoys being with

her.   Id. at 17.   She also asserts that there was no evidence of “risk or

detriment” to Child if her parental rights “remained intact.” Id. at 16. We

disagree.

       The orphans’ court determined that “no emotional bond exists [between

Mother and Child] to the extent that the termination of parental rights of

Mother would cause Child to suffer extreme emotional consequences.” Trial

Court Opinion, 10/27/17, at 8 (citation omitted).    The court relied on the

testimony of Dr. Rosenblum.

       Dr. Rosenblum testified that there is “[s]ome degree of attachment” of

Child to Mother; however, Dr. Rosenblum explained that Child’s relationship

with Mother is not his primary attachment because he is not “dependent in

any way on Mother to meet his needs.” N.T., 9/18/17, at 93-94. In contrast,

Dr. Rosenblum testified that Child “has formed a very strong and primary

attachment to [his] foster parents.”   Id. at 90.   As such, he opined there




                                    -8-
J-S05030-18


would be no detriment to Child should Mother’s parental rights be terminated.

Id. at 99.

      With respect to Child’s physical needs, Dr. Rosenblum opined that,

based on his interactional evaluation of Child with Mother, “Mother does not

seem to understand the feeding process. She is aware that he is fitted with a

G tube. . . .” Id. at 91-92. He provided the following example during direct

examination.

      [E]arly in the session [regarding the interactional evaluation
      between Child and Mother], . . . it was noted that [M]other
      inappropriately gave [Child] a piece of her granola bar that she
      was eating which he immediately spit out. She said that in her
      opinion, he should be able to eat these types of foods when, quite
      clearly, he is not capable of eating those types of foods[. . . .] I
      believe it has been raised before with [M]other that she should
      not be giving him . . . anything that would be very difficult clearly
      for him to digest as even pureed food is a challenge for [Child].

Id. at 91. He continued:

      [Mother] hasn’t used the feeding tube yet, . . . I think in part
      obviously because she only has visits twice a week and she does
      feed him . . . give him his formula during those visits. Mother
      seems to be under the impression that [Child] took about five
      ounces of formula when clearly, foster parents had indicated that
      he usually can only take about two [ounces of formula]. So
      [M]other seemed to be somewhat inconsistent and, in my opinion,
      lax about her understanding of [Child’s] nutritional needs.

Id. at 92.

      Importantly, Dr.     Rosenblum    testified that   Mother   has difficulty

exercising independent judgment, and this “could be at the core of her

difficulties with being able to understand [Child’s] needs, to recognize what




                                      -9-
J-S05030-18


courses of action would have a positive versus a negative outcome.” Id. at

107-108. In conclusion, he opined as follows.

      Q. [D]oes the fact that [Child] has special needs, does that factor
      in your opinion of [Mother’s] ability to care for [Child]?

      A. Yes. Without a doubt. . . . I would say her intellectual
      disabilities . . . clearly would interfere with her ability to provide
      suitable care for [Child], to understand his complex medical
      needs, to follow guidelines regarding nutrition, food intake, her
      ability to understand any complications or problems that she
      would have and that he would have and even problems in
      administering proper nutrition with the feeding tube I would say
      would be extremely challenging for [M]other.

           So I would say yes, that the combination of her intellectual
      ability and his special needs . . . would make it particularly
      challenging and significantly interfere with her ability to provide
      suitable care.

Id. at 96-97.

      In addition, Ms. Sokira, the caseworker for the parenting education

program at ACHIEVA, testified that Mother has an inability to provide for

Child’s safety. She explained, “[A] lot of [the safety issues] come[] from her

intellectual disability and her inability to think ahead of – think of those next

steps. . . .” Id. at 13. For instance, Ms. Sokira testified:

      [Mother] didn’t stop [Child] from eating because she didn’t realize
      overfeeding would hurt him. She didn’t stop him from running
      down the hallway because if she didn’t see him go around the
      corner, she didn’t know what would happen to him. She didn’t
      hold his hand because she didn’t realize someone else could grab
      his hand and walk away with him. She didn’t have the forethought
      of what could happen to him.

Id.




                                     - 10 -
J-S05030-18


       Based on the foregoing testimonial evidence, we conclude that the

orphans’ court did not abuse its discretion in terminating Mother’s parental

rights pursuant to Section 2511(b). To the extent Mother asserts that the

court’s decision is based on the foster parents “allowing Mother to have

ongoing contact” with Child, an outcome that is not guaranteed, Mother’s

assertion is not supported by the testimonial evidence or the court’s Rule

1925(a) opinion.6 Mother’s brief at 12. Rather, as discussed supra, the court

determined terminating Mother’s rights will not cause Child to suffer extreme

emotional consequences.          Further, the court found, “the uncontroverted

testimony established that Child’s needs are best met with the [f]oster

[p]arents. Child’s primary bond is with the [f]oster [p]arents because Child

has been living with them for a year and a half[,] and he relies on them to be

his primary caregivers. The [f]oster [p]arents provide Child with much needed

stability and permanence at his young age.” Trial Court Opinion, 10/27/17,

at 11. We agree. Accordingly, we affirm the involuntary termination order.

       Order affirmed.




____________________________________________


6 We attribute Mother’s bald assertion to the testimony of Chelsea Jacobs, the
foster care caseworker, who testified at the permanency review hearing
subsequent to the involuntary termination proceeding with respect to Child’s
permanency plan. See N.T., 9/18/17, at 146-152. Upon inquiry by the court,
Ms. Jacobs testified that the foster parents would likely be willing to transport
Child for post-termination supervised visits with Mother at the inpatient drug
and alcohol facility where she was then residing. Id. at 146-147.

                                          - 11 -
J-S05030-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2018




                          - 12 -